

116 HR 4883 IH: Joint Counterterrorism Assessment Team Authorization Act
U.S. House of Representatives
2019-10-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4883IN THE HOUSE OF REPRESENTATIVESOctober 28, 2019Mr. McCaul introduced the following bill; which was referred to the Permanent Select Committee on Intelligence, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Homeland Security Act of 2002 to reauthorize and rename the Interagency Threat
			 Assessment and Coordination Group as the Joint Counterterrorism Assessment
			 Team.
	
 1.Short titleThis Act may be cited as the Joint Counterterrorism Assessment Team Authorization Act or the JCAT Authorization Act. 2.Reauthorization and renaming of Interagency Threat Assessment and Coordination Group (a)ReauthorizationSection 210D of the Homeland Security Act of 2002 (6 U.S.C. 124k(i)) is amended in subsection (i) by inserting , and each of fiscal years 2020 through 2025, after fiscal years 2008 through 2012.
 (b)RenamingSuch section is further amended— (1)in the section heading, by striking Interagency Threat Assessment and Coordination Group and inserting Joint Counterterrorism Assessment Team;
 (2)in subsection (a)— (A)by striking an Interagency Threat Assessment and Coordination Group and inserting a Joint Counterterrorism Assessment Team; and
 (B)by striking ITACG and inserting JCAT; (3)in subsection (b)—
 (A)by striking ITACG in the heading and inserting JCAT; (B)by striking ITACG and inserting JCAT;
 (C)by striking an ITACG Advisory Council and inserting a JCAT Advisory Council; (D)by striking an ITACG Detail and inserting a JCAT Detail; and
 (E)by striking the ITACG Advisory Council and inserting the JCAT Advisory Council; (4)in subsection (c), by striking ITACG each place that it appears and inserting JCAT;
 (5)in subsection (d), by striking ITACG each place that it appears and inserting JCAT; (6)in subsection (e), by striking ITACG and inserting JCAT;
 (7)in subsection (f), by striking ITACG each place that it appears and inserting JCAT; (8)in subsection (g), by striking ITACG each place that it appears and inserting JCAT;
 (9)in subsection (h), by striking ITACG and inserting JCAT; and (10)in subsection (i), by striking ITACG and inserting JCAT.
 (c)References in lawAny reference in any law, rule, or regulation to the Interagency Threat Assessment and Coordination Group shall be deemed a reference to the Joint Counterterrorism Assessment Team.
			